DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on March 10, 2021.  The application contains 18 claims.  Claims 1-18 are directed to a method for synchronizing frame counters to protect data transmissions between a first end-device and a second end-device.  Claims 1-18 are pending. 

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8, 12-13, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (“Protocol Support for High Availability of IKEv2/IPsec”, Internet Engineering Task Force (IETF), July 2011), hereinafter “Singh”, in view of Pietrowicz et al. (U.S. 2017/0299633 A1), hereinafter “Pietrowicz”.
Referring to claim 1:
	 	Singh teaches:
                      A method for synchronizing frame counters to protect data transmissions between a first end-device and a second end-device, which comprises the steps of (see Singh, p. 7, fig. ‘An IPSec Hot Standby Cluster’, ‘IPSec Peer [i.e., the first end-device ], ‘Active Member [i.e., the second end-device ]): 
           transferring data, via data frames, between the first end-device and the second end-device, wherein the data frames are provided with frame counters to protect a data transfer between the first end-device and the second end-device (see Singn, p.4, 3rd para. ‘IKEv2 Message ID synchronization: This is done by syncing up the expected send and receive Message ID values [i.e., frame counters ], with the peer, and updating the values at the newly active cluster member. IPsec replay counter [i.e., frame counters ] synchronization …’); 
            sending, via the second end-device, a first data frame to the first end-device, wherein the first data frame containing a marker in its payload data (see Singh, p. 13, section 5.1, 1st para. ‘The newly active member [i.e., the second end-device ] sends a request containing two counter values, one for the member (itself) and another for the peer [i.e., the first end-device ], as well as a random nonce [i.e., the marker ]. … in the notification’s payload’); and 
            sending backing, via the first end-device, a second data frame as an answer to the second end-device, wherein the second data frame containing a frame counter in its header data, and the second data frame containing the frame counter and the marker in its payload data (see Singh, p. 4, para. 3 ‘IKEv2 Message ID synchronization: This is done by syncing up the expected send and receive Message ID values [i.e., where ‘Message ID value’ corresponding to ‘frame counter in its header data’ ], with the peer, …’; p. 13, section 5.1, 1st para., ‘The peer responds with a message containing two counter values, M2 and P2 [i.e., the frame counters in its payload data ] (note that the values appear in the opposite order in the notification's payload).’;  p. 14, 3rd para. ‘The request contains a Nonce [i.e., the marker in its payload data ] field. This field MUST be returned in the response, unchanged.’; p. 16, section 6.3, 2nd para. ‘… The random nonce data, The data should be identical in the synchronization request and response’; p. 15, section 6.1, 2nd para. ‘The 'Payload Length' field is set to the length in octets of the entire payload, including the generic payload header.’).
	Singn suggests a frame counter in its header data (see Singn, p. 4, para. 3 ‘IKEv2 Message ID synchronization: This is done by syncing up the expected send and receive Message ID values [i.e., where ‘Message ID value’ corresponding to ‘frame counter in its header data’ ], with the peer, …’; p. 15, section 6.1, 2nd para. ‘The 'Payload Length' field is set to the length in octets of the entire payload, including the generic payload header.’).  However, Singh does not elaborates on it. 
	Pietrowics discloses a frame counter in its header data (see Pietrowica, [0102] ‘when the receiver module receives a packet, it checks the value of the counter and the rollover counter contained within the packet header information,’). 
          It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Pietrowicz into the system of Singh to include the frame counter in its header data.  Singh teaches "This document defines an extension to the IKEv2 protocol to solve the main issues of IKE Message ID synchronization and IPsec SA replay counter synchronization, and gives implementation advice to address other issues.” (see Singh, p. 4, para. 3)  Therefore, Pietrowicz’s teaching could enhance the system of Singh, because Pietrowicz discloses “A receiver module includes a synchronized counters (i.e., counters for each receiver module are synchronized with each other) and the synchronized counters associate a number of ticks with packets intercepted from the plurality of channels (e.g., a number of ticks of a counter from a last reset).” (see Pietrowica, [0317])
Referring to claim 2:
	Singn and Pietrowicz further disclose:
	wherein the second end-device receives the second data frame and compares the frame counter in the header data with the frame counter in the payload data, and compares the marker in the first data frame with the marker in the payload data of the second data frame, and designates the first end-device as trusted on there being a match of the frame counters and of the markers (see Singh, p. 14, 1st para. ‘M2 MUST be at least the higher of the received M1, and one more than the highest sender value…’; p.14, 3rd para. ‘Nonce filed, This field MUST be returned in the response, unchanged’; p.19, section 9, 3rd para. ‘compares the received values’).
Referring to claim 3:
	Singn and Pietrowicz further disclose:
	the marker is a time stamp, the time stamp represents a current time at a time of sending the first data frame; and the time stamp in the second data frame is checked for plausibility, for which purpose a time of sending the first data frame and delays in transmission and/or processing in the first end-device are taken into account (see Pietrowics, [0094] ‘each device will apply timestamps that can be synchronized using GPS across multiple devices.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Pietrowicz into the system of Singh to use timestamps as a marker.  Singh teaches "This document defines an extension to the IKEv2 protocol to solve the main issues of IKE Message ID synchronization and IPsec SA replay counter synchronization, and gives implementation advice to address other issues.” (see Singh, p. 4, 3rd para.)  Therefore, Pietrowicz’s teaching could enhance the system of Singh, because Pietrowicz discloses “A receiver module includes a synchronized counters (i.e., counters for each receiver module are synchronized with each other) and the synchronized counters associate a number of ticks with packets intercepted from the plurality of channels (e.g., a number of ticks of a counter from a last reset).” (see Pietrowica, [0317])
Referring to claim 4:
	Singn and Pietrowicz further disclose:
	where the second end-device generates the token before sending the first data frame by generating once for synchronization a random number, which acts as the token in the first data frame (see Singh, p. 21, 2nd para. ‘based on a token’).
Referring to claim 5:
	Singn and Pietrowicz further disclose:
           which further comprises sending further data frames from the first end-device to the second end-device which contain incremented frame counters, which are incremented for each further data frame, and, once the first end-device is designated as trusted, a validity of the further data frames from the first end-device is determined in the second end-device by comparing an incremented frame counter contained in a further data frame with an increment of the frame counter of the data frame preceding the further data frame, and the further data frame is deemed valid if the frame counter and the incremented frame counter are consistent (see Singh, p. 14, 1st para. ‘… one more than the highest sender value [i.e., incrementing frame counters ] …’; p.19, section 9, 3rd para. ‘compares the received values’).
Referring to claim 6:
	Singn and Pietrowicz further disclose:
	wherein the frame counter in the header data in the second data frame and the frame counter in the payload data of the second data frame is a frame counter for an uplink (see Pietrowicz, [0066] ‘an upstream analytics engine’).
             It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Pietrowicz into the system of Singh to implement an upstream analytics engine.  Singh teaches "This document defines an extension to the IKEv2 protocol to solve the main issues of IKE Message ID synchronization and IPsec SA replay counter synchronization, and gives implementation advice to address other issues.” (see Singh, p. 4, 3rd para.)  Therefore, Pietrowicz’s teaching could enhance the system of Singh, because Pietrowicz discloses “Thus, should an issue be detected based on the data in the packets or other aspects of the packets themselves, the analytics program can obtain information regarding both the time and the location of the issue .” (see Pietrowica, [0066])
Referring to claim 7:
	Singn and Pietrowicz further disclose:
           wherein the second end-device receives the second data frame and compares the frame counter for the uplink in the header data with the frame counter for the uplink in the payload data, and compares the marker in the first data frame with the marker in the payload data of the second data frame, and designates the first end-device as trusted on there being a match of the frame counters for the uplink and of the markers (see Singh, p.13, section 5.1, 1st para. ‘The peer responds with a message containing two counter values, M2 and P2 (note that the values appear in the opposite order in the
notification's payload).’; p.19, section 9, 3rd para. ‘compares the received values’. And, Pietrowicz, [0066] ‘an upstream analytics engine’; [0102] ‘when the receiver module receives a packet, it checks the value of the counter and the rollover counter contained within the packet header information,’).
          It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Pietrowicz into the system of Singh to include the frame counter in its header data.  Singh teaches "This document defines an extension to the IKEv2 protocol to solve the main issues of IKE Message ID synchronization and IPsec SA replay counter synchronization, and gives implementation advice to address other issues.” (see Singh, p. 4, para. 3)  Therefore, Pietrowicz’s teaching could enhance the system of Singh, because Pietrowicz discloses “A receiver module includes a synchronized counters (i.e., counters for each receiver module are synchronized with each other) and the synchronized counters associate a number of ticks with packets intercepted from the plurality of channels (e.g., a number of ticks of a counter from a last reset).” (see Pietrowica, [0317])
Referring to claim 8:
	Singn and Pietrowicz further disclose:
	wherein the second data frame contains a frame counter for a downlink (see Pietrowicz, [0094] ‘establishes the secure session and streams packets and/or transmits events.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Pietrowicz into the system of Singh to use a downlink.  Singh teaches "This document defines an extension to the IKEv2 protocol to solve the main issues of IKE Message ID synchronization and IPsec SA replay counter synchronization, and gives implementation advice to address other issues.” (see Singh, p. 4, 3rd para.)  Therefore, Pietrowicz’s teaching could enhance the system of Singh, because Pietrowicz discloses “Thus, should an issue be detected based on the data in the packets or other aspects of the packets themselves, the analytics program can obtain information regarding both the time and the location of the issue.” (see Pietrowica, [0066])
Referring to claim 12:
	Singn and Pietrowicz further disclose:
	where the first end-device is an end point, a sensor, a smart meter, or a consumption meter (see Pietrowicz, fig. 1A, 46 ‘meter traffic’; [0064] ‘meters’); 
           the second end-device is a base station, a data collector, or a mobile readout system (see Pietrowicz, fig. 1A, 112 ‘field probes(fixed and mobile)’); 
           the first data frame is a wake-up data frame (see Pietrowicz, [0211] ‘a periodic wake up of a watchdog pulse generator’); and 
           the second data frame contains the frame counter and the marker in encrypted, payload data (see Singh, p.13, section 5.1, 1st para. ‘The peer responds with a message containing two counter values, M2 and P2 (note that the values appear in the opposite order in the notification's payload).’; p.14, 3rd para. ‘a Nonce [i.e., the marker ] field… returned in the response, unchanged’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Pietrowicz into the system of Singh to use a meter, a data collector, and a wake-up data frames.  Singh teaches "This document defines an extension to the IKEv2 protocol to solve the main issues of IKE Message ID synchronization and IPsec SA replay counter synchronization, and gives implementation advice to address other issues.” (see Singh, p. 4, 3rd para.)  Therefore, Pietrowicz’s teaching could enhance the system of Singh, because Pietrowicz discloses “Thus, should an issue be detected based on the data in the packets or other aspects of the packets themselves, the analytics program can obtain information regarding both the time and the location of the issue.” (see Pietrowica, [0066])
Referring to claim 13:
	Singn and Pietrowicz further disclose:
	wherein the second data frame contains in the payload data, a frame counter for a downlink (see see Singh, p.13, section 5.1, 1st para. ‘The peer responds with a message containing two counter values, M2 and P2 (note that the values appear in the opposite order in the notification's payload).’. And, Pietrowicz, [0094] ‘establishes the secure session and streams packets and/or transmits events.’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Pietrowicz into the system of Singh to use downlink.  Singh teaches "This document defines an extension to the IKEv2 protocol to solve the main issues of IKE Message ID synchronization and IPsec SA replay counter synchronization, and gives implementation advice to address other issues.” (see Singh, p. 4, 3rd para.)  Therefore, Pietrowicz’s teaching could enhance the system of Singh, because Pietrowicz discloses “Thus, should an issue be detected based on the data in the packets or other aspects of the packets themselves, the analytics program can obtain information regarding both the time and the location of the issue.” (see Pietrowica, [0066])
Referring to claim 18:
	Singn and Pietrowicz further disclose:
	A configuration for transmitting data, the configuration comprising:
           a first end-device (see Singh, p.7, figure, ‘IPsec Peer [i.e., the first end-device ]’:
           a second end-device (see Singh, p.7, figure, ‘Active Member [i.e., the second end-device ]’; and
           said first end-device and said second end-device each containing communication means in order to transfer data frames between said first end- device and said second end-device, wherein the data frames are provided with frame counters to protect a data transfer between said first end-device and said second end-device, and in order to protect data transmissions, said frame counters are synchronized according to a method of claim 1 (see Singn, p.4, 3rd para. ‘IKEv2 Message ID synchronization: This is done by syncing up the expected send and receive Message ID values [i.e., frame counters ], with the peer, and updating the values at the newly active cluster member. IPsec replay counter [i.e., frame counters ] synchronization …’).

5.	Claims 9-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (“Protocol Support for High Availability of IKEv2/IPsec”, Internet Engineering Task Force (IETF), July 2011), in view of Pietrowicz et al. (U.S. 2017/0299633 A1), further in view of Yin (U.S. 2013/0064220 A1).
Referring to claim 9, 10, 14:
	Singn and Pietrowicz disclose the limitations as described in claim 1. However, they do not disclose the relative speed.
	Yin discloses the relative speed (see Yin, [0023], ‘mobile device 110 may be moving at high relative velocity to base stations 132, 134 or 136 (e.g., over 100 kilometers per hour).’). 
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Yin into the system of Singh to use relative speed.  Singh teaches "This document defines an extension to the IKEv2 protocol to solve the main issues of IKE Message ID synchronization and IPsec SA replay counter synchronization, and gives implementation advice to address other issues.” (see Singh, p. 4, 3rd para.)  Therefore, Yin’s teaching could enhance the system of Singh, because Yin discloses “mobile device 110 may have an active communication channel with base station 132, but may be reaching the limits of the coverage area for base station 132 and thus may need to handoff to either base station 134 or base station 136.” (see Yin, [0023]). 
Referring to claims 11, 15-17:
	Singn, Pietrowicz, and Yin further disclose:
	the data transfer (see Singh, p. 4, para. 3 ‘IKEv2 Message ID synchronization: This is done by syncing up the expected send and receive Message ID values [i.e., where ‘Message ID value’ corresponding to ‘frame counter in its header data’ ], with the peer, …’;), the relative speed (see Yin, [0023], ‘mobile device 110 may be moving at high relative velocity to base stations 132, 134 or 136 (e.g., over 100 kilometers per hour).’), the percentage (see Pietrowicz, [0088] ‘a chosen percentage’).  
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Yin into the system of Singh to use relative speed.  Singh teaches "This document defines an extension to the IKEv2 protocol to solve the main issues of IKE Message ID synchronization and IPsec SA replay counter synchronization, and gives implementation advice to address other issues.” (see Singh, p. 4, 3rd para.)  Therefore, Yin’s teaching could enhance the system of Singh, because Yin discloses “mobile device 110 may have an active communication channel with base station 132, but may be reaching the limits of the coverage area for base station 132 and thus may need to handoff to either base station 134 or base station 136.” (see Yin, [0023]). 
          It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Pietrowicz into the system of Singh to use a percentage.  Singh teaches "This document defines an extension to the IKEv2 protocol to solve the main issues of IKE Message ID synchronization and IPsec SA replay counter synchronization, and gives implementation advice to address other issues.” (see Singh, p. 4, para. 3)  Therefore, Pietrowicz’s teaching could enhance the system of Singh, because Pietrowicz discloses “A receiver module includes a synchronized counters (i.e., counters for each receiver module are synchronized with each other) and the synchronized counters associate a number of ticks with packets intercepted from the plurality of channels (e.g., a number of ticks of a counter from a last reset).” (see Pietrowica, [0317]) 

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	GOYAL; Giriraj et al. (US 20200329052 A1) disclose system and method for aligning a packet counter in short-range wireless communications systems;
(b)	Kleiner; Vladimir et al. (US 20200241998 A1) disclose detailed performance analysis by flow aware marker mechanism;
(c)	SRIDHARA; Srivathsa et al. (US 20200044844 A1) disclose authentication of wireless communications;
(d)	Smith; Michael S. (US 20190205244 A1) disclose memory system, method and computer program products;
(e)	Murali; Partha Saranthy (US 9946323 B1) disclose Encrypted wakeup controller apparatus  and method for ultra low power wireless communications;
(f)	Lee; Juchang et al. (US 20170177698 A1) disclose decentralized transaction commit protocol;
(g)	Tennant; Bruce A. (US 20170090510 A1) disclose methods, apparatuses, and systems for deskewing link splits.

 	7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                             




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492